Citation Nr: 1412878	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left wrist fracture with degenerative changes prior to August 21, 2008, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right wrist.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1987, and from June 1988 to April 2008.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for residuals of a left wrist fracture and was assigned a noncompensable rating.  The claim was subsequently transferred to the RO in Waco, Texas.  

During the course of this appeal, in an August 2009 rating decision, the RO increased the Veteran's rating to 10 percent, effective August 21, 2008.  As this action does not represent a total grant of benefits sought on appeal, the claim for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in November 2013.  A transcript of this hearing has been associated with the claims folder.

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, additional VA treatment reports have been associated with the VA electronic claims file.  A waiver of the RO's initial consideration of this evidence was not provided.  However, these records merely mention the Veteran's left wrist pain to be an ongoing problem and do not include any current clinical findings pertinent to the evaluation of the disability.  Thus, such information is cumulative of evidence which was already of record and which was previously considered by the RO and Appeals Management Center (AMC). Therefore, there is no prejudice to the Veteran in deciding this claim and a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993); see also 38 C.F.R. § 20.1304(c) (2013).  Remand of this case for consideration of this information would only result in delay in the implementation favorable decision to award a compensable evaluation prior to August 2008.  
 
The issue of an initial rating in excess of 10 percent for degenerative changes of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 21, 2008, the Veteran's left wrist fracture with degenerative changes has been manifested by decreased manual dexterity and painful motion.  

2.  Throughout the course of the appeal, the Veteran's left wrist fracture with degenerative changes has been manifested by painful motion limited, at worst, to dorsiflexion to 40 degrees, palmar flexion to 45 degrees, radial deviation to 15 degrees, and ulnar deviation to 15 degrees; the weight of the evidence is against a finding of ankylosis at any time during the course of the appeal.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2008, the criteria for a 10 percent rating for a left wrist fracture with degenerative changes have been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2013).

2.  The criteria for a rating in excess of 10 percent for a left wrist fracture with degenerative changes have not been met at any time during the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2007 prior to the June 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for residuals of a left wrist fracture.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2007 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's VA treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  These examination reports, along with the remainder of the evidence of record, contains sufficient information and clinical findings to rate the Veteran's disability under the appropriate rating criteria.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran provided testimony at a hearing before a Veterans Law Judge in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and took testimony on the severity of the Veteran's left knee disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased rating claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for a left wrist fracture with degenerative changes, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In the instant case, the Veteran's service-connected left wrist disability is rated under diagnostic code 5215 applicable to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2013).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, minor hand disability ratings are applicable.

A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

Under Diagnostic Code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  A 10 percent rating is the only, and therefore the maximum, rating available under this code. 

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528   (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 40 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist.  A 30 percent rating is warranted when there is ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).

Factual Background and Analysis

The Veteran was afforded a VA examination in December 2007.  The examiner diagnosed the Veteran with a left wrist fracture with traumatic residuals.  The Veteran reported pain, weakness, fatigue, and lack of endurance as symptoms present on a daily basis, and constant in nature.  Range of motion findings are not included on the examination report.  However, the examiner noted that no change of motion was detected during three time repetitive movement, or when resistance was applied.  The examiner noted that pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination may additionally limit joint function when the Veteran is removed from the context of the physical examination.  He opined that he could not determine without resort to mere speculation whether any of these factors cause additional functional loss in the Veteran's personal environment.  

An August 2008 radiology image indicates mild degenerative remodeling change of radial aspects of the left wrist, and residual posttraumatic remodeling change (old fracture) and "tuft distal phalanx ring finger left hand."  Osseous structures seen otherwise were intact.  No acute or intrinsic bony abnormality of significance was otherwise noted.  

The Veteran was afforded another VA examination in January 2009.  The examiner noted that the Veteran had flare ups, and experienced difficulty with continued activities in holding and grasping objects.  There were no incapacitating episodes.  Upon examination, the Veteran had tenderness in the dorsal aspect of the wrist.  There was no swelling of the joints of the digits.  Dorsiflexion was 40 degrees. Palmar flexion was 45 degrees.  Radial deviation was 15 degrees.  Ulnar deviation was 15 degrees.  All joints had intense pain in all directions without additional limitations with repetition times three.  There was no change of range of motion.  No ankylosis was noted to be present.  

A December 2012 examination report indicates that the Veteran mentioned flare-ups whose impact was in gripping or grasping objects.  Left wrist palmar flexion was 80 degrees or greater, with painful motion beginning at 70 degrees.  Dorsiflexion (extension) was 70 degrees or greater, with painful motion beginning at 70 degrees.  

The Veteran was able to perform repetitive use testing with three repetitions.  
In terms of left wrist post-test range of motion, palmar flexion ended at 80 degrees or greater.  Dorsiflexion (extension) ended at 70 degrees or greater.  The examiner found that the Veteran did not have additional limitation of motion of the wrist following repetitive-use testing.  Functional loss and/or impairment of the wrist was pain on movement.  The Veteran also had localized tenderness or pain on palpation of the joints/soft tissue.  Muscle strength testing was normal for left wrist flexion and extension.  The Veteran did not have ankylosis, nor did he have total wrist joint replacement, nor wrist surgery.  No scars were noted.  The Veteran's wrist impairment was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  No imaging studies of the wrist had been performed.  The Veteran had reported that his wrist condition impacted his ability to work, as he had trouble with gripping and grasping.  

Left wrist radial deviation ended at 20 degrees, and there was no objective evidence of painful motion.  Left wrist ulnar deviation ended at 45 degrees, and there was no objective evidence of painful motion.  Left wrist post-test radial deviation ended at 20 degrees, and left wrist post-test ulnar deviation ended at 45 degrees.  

      Period prior to August 21, 2008

Based on the record, the Board finds that an initial compensable evaluation for the period prior to August 21, 2008 for the Veteran's left wrist disability is warranted.  Although there is no evidence during this time period as to limitation of palmar flexion in line with the forearm, or limitation of dorsiflexion to less than 15 degrees, the Veteran had constant pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  The Court has made clear that 38 C.F.R. § 4.59 also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that the regulation is devoid of any requirement that the pain be arthritis-related).  The Board therefore finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to August 21, 2008.  38 C.F.R. §4.59 (2013).

      Rating in Excess of 10 percent

As the Board has determined that a 10 percent rating is warranted throughout the appeal, the Board must now determine whether a rating in excess of 10 percent is warranted.  

The Board finds that Diagnostic Code 5214 is not applicable because the medical evidence does not show that the Veteran has ankylosis of the wrist.  Furthermore, although the Veteran has described numbness and stinging sensations in his hands and wrists, and he is competent to so report, there is no medical evidence of a that he has neurological impairment or disability related to his wrist.    See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Veteran, as a lay person, is not competent to identify any associated neurological disability associated with his service connected wrist disability.    Such an opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Diagnostic Codes relating to neurological impairment are also not applicable in this case.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board notes the Veteran's complaints of pain, stiffness, weakness, swelling and tenderness, difficulty of motion, and flare-ups of joint disease.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.

The Board is aware that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the competent lay evidence presented by the Veteran in the form of his statements provided to the Board, and to medical professionals and VA examiners.  

In summary, the Board concludes that there is functional loss due to painful motion entitling the Veteran to rating of 10 percent for his left wrist disability throughout the course of the appeal; however, is no basis for a rating in excess of 10 percent at any time during the appeal.  


Further Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's left wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the severity of the Veteran's left wrist disability is manifested by difficulty of motion, pain, stiffness, weakness, swelling and tenderness.  However, these deficiencies are specifically contemplated under the rating criteria for the ratings currently assigned.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has stated that his left wrist disability has led to him taking time off and being placed on light duty at work, he has not argued, and the record does not otherwise reflect, that his left wrist disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial evaluation of 10 percent for a left wrist fracture with degenerative changes prior to August 21, 2008 is granted.

Entitlement to an initial evaluation in excess of 10 percent for a left wrist fracture with degenerative changes is denied.  



REMAND

In an August 2009 rating decision, the RO granted entitlement to service connection for degenerative changes of the right wrist, and assigned a rating of 10 percent.  In December 2009, the Veteran submitted a substantive appeal of the rating assigned for his left wrist disability wherein he also expressed disagreement with his rating for his right wrist disability.  The Board construes this December 2009 document as a timely notice of disagreement (NOD) regarding the initial rating for his right wrist.   September 2010 and December 2012 supplemental statements of the case (SSOC) address the rating for the left wrist, but not the right wrist.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Thus, the Board must remand this issue for issuance of an SOC.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should issue a statement of the case to the Veteran on the issue of an initial rating for degenerative changes of the right wrist.  He should also be informed of the requirements to perfect an appeal with respect to this issue.

2. If the Veteran perfects an appeal with respect to an initial rating for degenerative changes of the right wrist, the RO/AMC should ensure that any indicated development is completed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


